EXHIBIT 10.2

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2    CHANGE ORDER NUMBER: CO 2-013
Project, Alternate Route Single Line Option    OWNER: Cheniere Creole Trail
Pipeline, L.P.    DATE OF CHANGE ORDER: 5/07/08 CONTRACTOR: Sunland
Construction, Inc.    DATE OF AGREEMENT: January 5, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

Additional cost for providing equipment, material, and labor for site work at
the MLV 2-1 site in the north marsh including rocking and fencing around the
valve station site per the attached estimate of May 6, 2008.

 

 

 

 

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007, 008, 009, 010, 011, and 012)

   $ 6,981,487.72       

The Estimated Contract Price prior to this Change Order was

   $ 77,059,682.72       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 35,662.50       

The new Estimated Contract Price including this Change Order will be

   $ 77,095,345.22       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                     (    ) Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is March 15, 2008

(attach additional documentation if necessary) No Attachment

The Required Substantial Completion Date will be unchanged by
                     (    ) Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary) No Attachment

The Required Final Completion Date will be unchanged by                     
(    ) Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary) No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary) N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

  

Sunland Construction, Inc.

Owner    Contractor

/s/ R. Keith Teague

  

/s/ Randy Maturin

Name    Name

President

  

Project Manager

Title    Title

5-29-2008

  

5-27-08

Date of Signing    Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER: CO 2-014

Project, Alternate Route Single Line Option

  

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER: 5/19/08

CONTRACTOR: Sunland Construction, Inc.

  

DATE OF AGREEMENT: January 5, 2007

  

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the negotiated global settlement agreed to on 5/15/08 and outlined in items
1 through 7 of the 5/15/08 spreadsheet attached. The items include:

ITEMS 1 THROUGH 7

Delayed Start – dredging

   $ 188,000.00

Delayed Start – Pipeline Machinery

   $ 8,995.83

Delayed Start – Add’l Equipment

   $ 214,053.33

South Lake Screw Anchors

   $ 128,698.00

Targa Screw Anchors

   $ 143,353.74

Add’l Submar Mats

   $ 21,378.00

Chemical Injection in Calc. R. HDD

   $ 35,000.00           $ 739,478.90

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007, 008, 009, 010, 011, 012, and 013)

   $ 7,017,150.22       

The Estimated Contract Price prior to this Change Order was

   $ 77,095,345.22       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 739,478.90       

The new Estimated Contract Price including this Change Order will be

   $ 77,834,824.12       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                     (    ) Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is March 15, 2008

(attach additional documentation if necessary) No Attachment

The Required Substantial Completion Date will be unchanged by
                     (    ) Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary) No Attachment

The Required Final Completion Date will be unchanged by                     
(    ) Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary) No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary) N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

  

Sunland Construction, Inc.

Owner

   Contractor

/s/ R. Keith Teague

  

/s/ Randy Maturin

Name

   Name

President

  

Project Manager

Title

   Title

5-29-2008

  

5-27-08

Date of Signing

   Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2

   CHANGE ORDER NUMBER: CO 2-015

Project, Alternate Route Single Line Option

  

OWNER: Cheniere Creole Trail Pipeline, L.P.

   DATE OF CHANGE ORDER: 5/19/08

CONTRACTOR: Sunland Construction, Inc.

  

DATE OF AGREEMENT: January 5, 2007

  

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For the north marsh timber mats damaged by Sheehan at the MLV 2-1 valve site
work area per item 9 of the attached 5/15/08 recap and attached 4/24/08 Tanner
invoice.

 

 

 

 

 

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007, 008, 009, 010, 011, 012, 013, and 014)

   $ 7,756,629.12       

The Estimated Contract Price prior to this Change Order was

   $ 77,834,824.12       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 60,580.00       

The new Estimated Contract Price including this Change Order will be

   $ 77,895,404.12       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                     (    ) Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is March 15, 2008

(attach additional documentation if necessary) No Attachment

The Required Substantial Completion Date will be unchanged by
                     (    ) Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary) No Attachment

The Required Final Completion Date will be unchanged by                     
(    ) Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary) No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary) N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

  

Sunland Construction, Inc.

Owner

   Contractor

/s/ R. Keith Teague

  

/s/ Randy Maturin

Name

   Name

President

  

Project Manager

Title

   Title

5-29-2008

  

5-27-08

Date of Signing

   Date of Signing



--------------------------------------------------------------------------------

Schedule D-1

CHANGE ORDER FORM

(for use when the parties mutually agree upon and execute the Change Order
Pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Creole Trail Pipeline – Segment 2    CHANGE ORDER NUMBER: CO 2-016
Project, Alternate Route Single Line Option    OWNER: Cheniere Creole Trail
Pipeline, L.P.    DATE OF CHANGE ORDER: 6/18/08 CONTRACTOR: Sunland
Construction, Inc.    DATE OF AGREEMENT: January 5, 2007   

 

 

The Agreement between the Parties listed above is changed as follows: (attach
additional documentation if necessary)

For modifications to seven (7) Main Line Valve assemblies, per the attached
signed time tickets and table dated 6/18/08, to be charged as follows:

 

•     MLV 1-3 at MP 18.1

   Charge to Segment 1   

•     MLV 1-1 at Johnsons Bayou

   “                                 ”    $ 72,003.83

•     MLV 1-2 at MP 8.0

   “                                 ”   

•     MLV 2-1 in the north marsh

   Charge to Segment 2    $2, 856.65

•     MLV 5 on Segment 3A

   Charge to Segment 3A   

•     MLV 6 on Segment 3A

   “                                 ”    $ 32,775.30

 

 

Adjustment to Estimated Contract Price

The original Estimated Contract Price was

   $ 70,078,195.00       

Net change by previously authorized Change Order (#CO 2-001, 002, 003, 004, 005,
006, 007, 008, 009, 010, 011, 012, 013, 014, and 015)

   $ 7,817,209.12       

The Estimated Contract Price prior to this Change Order was

   $ 77,895,404.12       

The Estimated Contract Price will be increased by this Change Order in the
amount of

   $ 107,635.79       

The new Estimated Contract Price including this Change Order will be

   $ 78,003,039.91       

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

The Required Mechanical Completion Date will be unchanged by
                     (    ) Days

The Required Mechanical Completion Date as of the date of this Change Order
therefore is March 15 , 2008

(attach additional documentation if necessary) No Attachment

The Required Substantial Completion Date will be unchanged by
                     (    ) Days

The Required Substantial Completion Date as of the date of this Change Order
therefore is

(attach additional documentation if necessary) No Attachment

The Required Final Completion Date will be unchanged by                     
(    ) Days

The Required Final Completion Date as of the date of this Change Order therefore
is

(attach additional documentation if necessary) No Attachment

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary) N/A

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change Order.
Except as modified by this and any previous issued Change Orders, all other
terms and conditions of the Agreement shall remain in full force and effect.
This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

Cheniere Creole Trail Pipeline, L.P.

  

Sunland Construction, Inc.

Owner

   Contractor

/s/ R. Keith Teague

  

/s/ Randy Maturin

Name

   Name

President

  

Project Manager

Title

   Title

6/20/2008

  

6-19-08

Date of Signing

   Date of Signing